DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,5,9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makii (US 2007/0177046).
As to claim 1, Makii teaches a lens driving device (Fig. 5, components of lens barrel “1” except the imaging device “120”) comprising: 
a first movable portion (Fig. 5, second lens frame “1202”; [0034], lines 1 and 2) and a second movable portion (Fig. 5, fourth lens frame “1602”), each with a lens holding portion (Fig. 5, lens housing chambers “1204” and “1604”; [0044] and [0069]) that holds a lens (Fig. 5, lenses “1206” and “1606”) having a common optical axis (Fig. 5); 
a fixed portion comprising a first fixed portion (Fig. 5, front lens barrel “18”) and a second fixed portion (Fig. 5, base “22”) that are arranged with the first movable portion and the second movable portion sandwiched there between and are opposed to each other in an optical axis direction (Fig. 5); and 
a supporting mechanism, wherein the first fixed portion and the first movable portion face each other (Fig. 5), the second fixed portion and the second movable portion face each other (Fig. 5), and 
the supporting mechanism comprises: 
two guide shafts (Fig. 5, guide shafts “1212” and “1214”) that are fixed to the first fixed portion and the second fixed portion at both ends ([0046], lines 3-7), wherein the two guide shafts extend in the optical axis direction (Fig. 5) and penetrate the first movable portion (Fig. 5; [0046], lines 1-3) and second movable portion (Fig. 5; [0070]); 
a first spring member (Fig. 5, helical spring “2808”) with one end fixed to the first fixed portion and the other end fixed to the first movable portion ([0058], lines 1-4); and 
a second spring member (Fig. 5, helical spring “3208”) with one end fixed to the second fixed portion and the other end fixed to the second movable portion ([0078], lines 1-4).
As to claim 2, Makii teaches the lens driving device according to claim 1, wherein the first spring member and the second spring member are coil springs (Fig. 5, helical springs “2808” and “3208”).
As to claim 3, Makii teaches the lens driving device according to claim 2, wherein the first spring member and the second spring member are fixed with the two guide shafts passing through centers thereof, respectively (Fig. 5; [0058], lines 1 and 2; and [0078], lines 1 and 2).
As to claim 5, Makii teaches the lens driving device according to claim 1, wherein the two guide shafts pass through holes at positions opposed to each other across center of gravity in each of the first movable portion and the second movable portion (Fig. 5).
As to claim 9, Makii teaches a camera device comprising the lens driving device according to claim 1 (Fig. 5, lens barrel “1” with imaging device “).
As to claim 10, Makii teaches an electronic apparatus comprising the camera device according to claim 9 (Fig. ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Makii (US 2007/0177046) in view of Suzuka (US 2014/0218798).
As to claim 4, Makii teaches the lens driving device according to claim 2. The claim differs from Makii in that it further requires that lens driving device comprises two auxiliary guide shafts that are fixed at different positions from positions where the two guide shafts are fixed in the first fixed portion and the second fixed portion, extend in the optical axis direction, and penetrate the first movable portion and second movable portion, and that the first spring member and the second spring member are fixed with the auxiliary guide shafts passing through centers thereof, respectively.
In the same field of endeavor, Sukuda discloses a lens driving device (Fig. 2) with two movable members (Fig. 2, second and third lens group frames “20” and “21”) supporting lenses (Fig. 2, lens “G2” and “G3”), where two sets of two guide shafts (Fig. 5, rods “22” and “23” and shafts “M1a” and “M2a”) extend along an optical axis (Fig. 2) and support and penetrate the movable members as they are displaced along the optical axis (Fig. 2; [0042]). In light of the teaching of Sukuda, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include another set of two guide shafts in Makii’s lens barrel, where the set with the helical springs is interpreted as the claimed auxiliary set, because an artisan of ordinary skill in the art would recognize that this would increase the stability of Makii’s second and fourth lens frame as they are displaced along the optical axis. 
As to claim 6, Makii, as modified by  teaches the lens driving device according to claim 4, wherein the two auxiliary guide shafts pass through holes at positions opposed to each other across center of gravity in each of the first movable portion and the second movable portion (see Makii, Fig. 5; see Sukuda, Fig. 2).


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 7, the prior art fails to disclose a lens driving device with the claimed guide-shaft and movable-portion connection, where a coil, magnet, and yoke are connected in the lens driving device as claimed. As to claim 8, the prior art fails to disclose a lens driving device with the claimed guide-shaft and movable-portion connection, where driving coils are connected to the spring members as claimed. 
Watanabe (US 2011/0182566) discloses a lens driving device with the claimed guide-shaft, spring-member, and movable-portion connection. The reference also discloses a driving mechanism connected a movable member. However, the reference does not disclose a yoke and coil connected as claimed. 
 
Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Harada et al. (US 2014/0022654), Okuda (US 2012/0076480), Kawamuki et al. (US 2010/0001175), and Takatsuka et al. (US 2009/0109319) disclose lens driving devices similar to but different from the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
10/6/2022